Exhibit 32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Charles O’Dowd, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of ABCO Energy, Inc. on Form 10-K for the fiscal year ended December 31, 2014 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of ABC Company. By: /s/CHARLES O’DOWD Date: June 26, 2015 Name: Charles O’Dowd Title: ChiefExecutiveOfficer I, Charles O’Dowd, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of ABCO Energy, Inc., on Form 10-K for the fiscal year ended December 31, 2014 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of ABC Company. By: /s/CHARLES O’DOWD Date: June 26, 2015 Name: Charles O’Dowd Title: Chief Financial Officer
